UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MITSUI SUMITOMO INSURANCE
 COMPANY, LTD.,
                   Plaintiff,
                                                                  ORDER
               - against -
                                                             19 Civ. 4968 (PGG)
 KINTETSU WORLD EXPRESS (U.S.A.)
 INC.,
                  Defendant.


 KINTETSU WORLD EXPRESS (U.S.A.)
 INC.,
           Third-Party Plaintiff,

 - against -

 OCEAN NETWORK EXPRESS PTE. LTD.,
 trading as “ONE”,
               Third-Party Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for April 9, 2020

is adjourned to May 14, 2020 at 11:00 a.m.

Dated: New York, New York
       March 25, 2020
